Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 1of13

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

TROIKA MEDIA GROUP, INC., TROIKA
MISSION HOLDINGS, INC.,
MISSIONCULTURE LLC, MISSION-MEDIA
HOLDINGS LIMITED, MISSION-MEDIA
LTD., and MISSION MEDIA USA, INC.,

Plaintiffs,
Index No. 19-cv-00145 (ER)

-against-

NICOLA STEPHENSON, JAMES
STEPHENSON, and ALLMAC LLC,

Defendants.

 

 

DECLARATION OF JAMES RIEGER
IN SUPPORT OF DEFENDANTS NICOLA AND JAMES STEPHENSON’S

OPPOSITION TO PLAINTIFFS’ MOTION TO DISQUALIFY COUNSEL

James Rieger respectfully submits this declaration stating as follows:

l. I am an attorney admitted in the State of New York, and I am a partner at
Tannenbaum Helpern Syracuse & Hirschtritt LLP (‘THSH”), attorneys for Defendants Nicola
Stephenson and James Stephenson (the “Stephensons”) in this action.

2. I respectfully submit this Declaration in Opposition to the Motion to Disqualify
Counsel (ECF No. 63, the “Disqualification Motion”) by Plaintiffs Troika Media Group, Inc.
(“Troika” or “TMG”), Troika Mission Holdings, Inc. (“Troika Holdings”), MissionCulture LLC
(“Mission Culture”) and Mission Media USA, Inc. (“Mission USA”, together with Mission
Culture and non-party Mission Media Ltd., the “Mission Companies” and, together with Troika,

Troika Holdings and Mission Culture, the “Plaintiffs”).
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 2 of 13

The Stephensons were referred to THSH by Plaintiffs’ Counsel

3. In or about May of 2018, I was contacted by James Stephenson in connection
with a potential engagement concerning the Stephensons’ sale of their shares in the Mission
Companies to Troika.

4. The Stephensons were referred to me by counsel for Troika, Withers Bergman
LLP (“Withers”).

5. The Stephensons were looking for a law firm to advise them in connection with
the potential sale of their equity in the Mission Companies to Troika, and to negotiate the terms
of the sale on their behalf.

6. At the time of the engagement, it was my understanding that Nicola and James
Stephenson were the sole owners, shareholders and directors of the Mission Companies.

7. It was therefore my understanding that the Stephensons had sole and absolute
authority over the terms of any sale of their interest in the Mission Companies to Troika.

The Stephensons Engage THSH

8. On May 21, 2018, the Stephensons engaged THSH to represent them in the sale
of their equity in the Mission Companies to Troika.

9. At the time of the engagement, I sent the Stephensons an engagement letter (the
“Engagement Letter”) that referred to Mission Limited, and stated that THSH would be
representing Mission Limited in connection with a sale of the business to [Troika].” (Robins

Affirm.! Ex. B.)

 

' Affirmation of Bruce Robbins dated June 28, 2019 (ECF No. 64).
2
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 3 of 13

10. It is my understanding that Plaintiffs have cited this as “proof’ that THSH
represented “the Company” (a term which Plaintiffs define to include all the Plaintiff entities) in
connection with the Stephensons’ sale of their equity in the Mission Companies,

11. Plaintiffs’ argument represents a profound misunderstanding of both the
Stephensons’ relationship to, and absolute control over, the Mission Companies.

12. First and foremost, THSH has never represented Troika or any of its affiliates in
any way, and so Plaintiffs’ claim that THSH represented “the Company” is completely and
utterly false.

13. While the Engagement Letter made reference to one of the Mission Companies
(Mission Limited), the Stephensons were the real clients, and the real parties in interest with
respect to the potential sale of their interests in the Mission Companies.

14. As the sole owners and directors of the Mission Companies, the Stephensons were
the only individuals with any authority to decide whether to sell their interests in the Mission
Companies and on what terms.

15. As a result, the Mission Companies had no independent discretion or authority
that was separate and apart from that of Nicola and James Stephenson.

THSH’s Work in Connection with the Stephensons’
Sale of the Mission Companies to Troika

16. Following THSH’s engagement, I began negotiating the terms of the sale on
behalf of the Stephensons with Withers in its capacity as counsel for Troika and its various
affiliates.

17. I also negotiated Nicola’s and James’ individual executive employment
agreements with Troika and Mission USA, which were signed at the same time as the Equity

Purchase Agreement and other sale documents.
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 4 of13

18. Withers knew that I represented and was acting on behalf of the Stephensons and,
to my knowledge, neither Troika nor Withers ever requested that the Mission Companies retain
independent legal counsel.

19. | The proposed transaction was a two-side, buyer and seller transaction, with the
Stephensons in the role as sellers, and Troika and its affiliates in the role as buyers.

20. The sale documents themselves confirm this. Attached as Exhibit A is a true and
correct copy of the Equity Purchase Agreement between the Stephensons, TMG and Troika
Holdings (the “Equity Purchase Agreement’).

21, The Mission Companies were not parties to the Equity Purchase Agreement. (See
Ex. A at 1.) In fact, the Equity Purchase Agreement defines the “Buyer” as Troika and Troika
Holdings, and the “Sellers” as Nicola and James Stephenson. (Id.)

22. In my experience, it would be unusual for either side in such a two-party buyer-
seller transaction to suggest that the entities being sold retain their own independent legal
counsel.

23. Because the Stephensons were the sole owners and directors of the Mission
Companies, the Mission Companies had no independent authority to dictate the terms of the sale
or the nature of THSH’s representation.

24. Asa result, independent representation for the Mission Companies would have
been superfluous and ultimately and wasteful.

25. The Mission Companies were not the sellers, they were the objects being sold.

26. I find it noteworthy that Plaintiffs have failed to introduce any sworn statements

from anyone at Withers in support of their Disqualification Motion, even though Withers
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 5of13

represented Troika in connection with the sale, and could confirm (or attempt to refute) the fact
that THSH clearly represented the Stephensons in connection with the sale.

27. If THSH really did represent “the Company” in connection with the sale — which
it absolutely did not — someone at Withers should have been willing to say so.

28. The fact that they have not speaks to the misleading nature of Plaintiffs’ current
characterization of the sale.

The Work Reflected in THSH’s May 31 and June 28 Invoices

29. It is my understanding that Plaintiffs have cited to THSH invoices dated May 31,
2018 (Ex. C to the Robins Affirm., the “May Invoice”) June 28, 2018 (Ex. D to the Robins
Affirm., the “June Invoice” and, together with the May Invoice, the “Sale Invoices”) as further
“proof” that THSH represented “the Company” in connection with the sale.

30. Again, this reflects a gross misunderstanding of both the transaction and the
relevant sale documents.

31. All of the work reflected in the Sale Invoices occurred prior to the closing of the
sale of the Mission Companies to Troika, and was performed by THSH at the direction of the
Stephensons.

32. All of the advice sought in connection with the sale, and pursuant to the
Engagement Letter, was sought by Nicola and James Stephenson, or by their agents.

33. All of the work that THSH did in connection with the sale of the Stephensons’
interests in the Mission Companies was done at the ultimate request of the Stephensons.

34. To the best of my knowledge, both Troika and Withers always knew that the

sellers were the Stephensons, and that that is who they were negotiating with.
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 6 of 13

35, And while the Sale Invoices were addressed to Mission USA, the vast majority of
the fees identified therein were ultimately paid by the Stephensons individually pursuant to the
terms of the Equity Purchase Agreement.

36. Section 9.02 of the Equity Purchase Agreement required the Stephensons to
reimburse Mission Limited and Mission-Media (Property) LLP for all “Transaction Expenses” in
excess of $200,000. (Ex. A § 9.02.)

37. “Transaction Expenses” was defined to include not only attorneys’ fees, but also
“all fees and expenses” incurred by the Mission Companies or the Stephensons “at or prior to the
Closing” of the sale.

38. In total, there were approximately $600,000 of Transaction Expenses, and the

Stephensons reimbursed the Mission Companies for the vast majority of them.

39. The remaining Transaction Expenses were paid out of the proceeds of the sale
after Closing.
40. In my experience, this is a common structure in these types of two-party, buyer-

seller transactions in which a closely held corporation is sold by its sole owners and
shareholders.

41. | Withers and Troika were fully aware of the provisions governing the payment of
the Transaction Expenses, and to the best of my knowledge they never expressed any objection
to the way in which THSH’s fees were paid pursuant to the Equity Purchase Agreement.

42. The Stephensons’ sale of their interests in the Mission Companies closed on June
29, 2018. (Ex. A.)

THSH Continued to Represent the Stephensons after the Sale

43, THSH continued to represent the Stephensons after the sale.
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 7 of 13

44, The Stephensons each signed executive employment agreements with Mission
USA and Troika at the time of the sale, and Nicola Stephenson continued to be employed by the
Mission Companies following the sale. James Stephenson’s employment was set to begin in
January of 2019.

45. However, the Stephensons’ relationship with Troika and its officers soured not
long after the sale closed.

46. As a result, in October of 2018, Nicola and James each reached out to me to seek
my advice on how to deal with a variety of issues arising from certain actions taken by Troika
and its officers following the sale.

47. I continued to advise Nicola and James individually on how they might deal with
the repercussions of Troika’s actions.

48. It is my understanding that Plaintiffs have introduced certain emails from me in
support of their assertion that THSH continued to represent “the Company” after the closing of
the sale. This is false.

49, The emails themselves show that I was providing advice to Nicola and James in
their individual capacities, and that I was not advising Mission USA, Mission Limited or any
other Mission-related entity after the sale.

50. For example, Exhibit H to the Robins Affirm. shows me advising James as to how
to protect and preserve his rights to the backend payouts he and Nicola were entitled to under the
Equity Purchase Agreement.

51. James wanted to know if he could void his executive employment agreement,
without jeopardizing the Stephensons’ rights to these backend payouts. (See Robins Affirm. Ex.

H.) I advised him that we should draft an agreement “terminating or voiding [his] employment
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 8 of 13

agreement” and amending the Goodwill Purchase Agreement executed in connection with the
sale to ensure that the Stephensons still received their backend payouts.

52. This advice had absolutely nothing to do with the operation of the Mission
Companies, and instead related directly to the preservation of the Stephensons’ individual
contractual rights and interests.

53. Similarly, Exhibit J to the Robins Affirm. is an email from me to the Stephensons
in which I am advising them with respect to a potential loan they were thinking of making to the
Mission Companies — which were experiencing a cash shortage due to the actions of Troika and
its officers. (See Robins Decl. Ex. J.)

54, I told both Nicola and James that “if the loan is made, it needs to be done
correctly to protect you both.” (Id.) (emphasis added.)

55. I was concerned about the Stephensons’ individual rights, and wanted to make
sure that any loan they made to the Mission Companies was properly documented so as to
protect their individual interests.

56. I was not providing any advice to the Mission Companies in this email. Instead, I
was advising the Stephensons in their potential capacity as lenders to the Mission Companies.

57. It is my understanding that Plaintiffs’ counsel has accused me personally of
advising the Stephensons to file a “frivolous” lawsuit against Troika.

58. The allegation is not only completely false, it is insulting.

59. As the documents attached to Plaintiffs’ Disqualification Moiton make clear, I
never once instructed the Stephensons to file any kind of frivolous lawsuit against Plaintiffs or
anyone else.

60. Plaintiffs’ reckless assertion to the contrary has absolutely no basis in fact.
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 9 of 13

The November 7, 2018 Invoice from THSH

61. The only invoice sent to the Mission Companies after the June 29, 2018 sale of
the Stephensons’ interests to Troika was sent on November 7, 2018 (the “November Invoice”)
attached as Exhibit E to the Robins Affirm.).

62. | The November Invoice reflects a total of $3,058 in legal fees for work performed
by me on behalf of Nicola and James in October of 2018, the nature of which I have described
herein.

63. The November Invoice was sent to Mission USA in error, and should have been
addressed to the Stephensons personally, and sent to the Stephensons’ home address.

64. Instead, it was mistakenly sent to Mission USA.

65. | The November Invoice was never paid, and THSH never made any subsequent
requests for payment from any of the Mission Companies for any work performed after the sale
to Troika.

Troika’s In-House and Outside Counsel knew that THSH
Continued to Represent the Stephensons after the Sale of the Mission Companies

66. It is my understanding that Plaintiffs are attempting to use the November Invoice
as “proof” that THSH represented “the Company” after the closing of the sale to Troika on June
29, 2018.

67. It is also my understanding that Plaintiffs are now claiming to be surprised by the
fact that I continued to represent the Stephensons in their individual capacity after the sale.

68. Both of these assertions are false.
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 10 of 13

69. In a November 1, 2018 email to David Guin of Withers — who was then still
serving as Troika’s outside counsel — I made clear that I was continuing to represent James
Stephenson in his ongoing negotiations with Andrew Bressman (the Managing Director of
Troika). Attached as Exhibit B hereto is a true and correct copy of my email to Mr. Quin.

70. I informed Mr. Guin that I would be “drafting a couple pager to memorialize”
the agreement between James Stephenson and Andrew Bressman, and making reference to the
Stephensons rights to “further payments of consideration, earnout, release of stock from escrow,
etc.” (Ex. B)

71. Mr. Guin did not express any surprise or objection to the fact that I was
continuing to represent the Stephensons as of November 1, 2018.

72. On December 6, 2018, I wrote a letter to Mr. Guin and Troika’s in-house counsel
Mike Tenore, and in the very first sentence I state that “we are counsel to James and Nicola
Stephenson (the ‘Sellers’).” A true and correct copy of this letter is attached as Exhibit C
hereto.

73. In the letter, I make clear that THSH “represented the Sellers [i.e. the
Stephensons] in connection with the sale of certain goodwill . . . and equity in [the Mission
Companies].” (Ex. C.)

74. Neither Withers nor Troika’s in-house counsel expressed any objection to my
unambiguous statement that THSH continued to represent the Stephensons following the sale of
their business to Troika.

75. On December 7, 2018, I sent Mr. Guin and Mr. Tenore a draft of the proposed
amendment to the sale documents that I drafted on behalf of James Stephenson. Again, neither

of them voiced any surprise or objection to my ongoing representation of the Stephensons. A

10
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 11 of 13

true and correct copy of my letter and the proposed amendment enclosed therewith is attached as

Exhibit D hereto.

76. I find it noteworthy that Plaintiffs have failed to include or even refer to these
correspondence in their Disqualification Motion, and that they have failed to include any sworn
statements from either Mr. Guin or Mr. Tenore to support their current claim that Plaintiffs were
“shocked to learn” that THSH continued to represent the Stephensons following the sale.
THSH’s Response to Troika’s Request for Privileged Billing Information

77. On January 24, 2019, the THSH billing department received an email from an
employee of the Mission Companies (attached as Exhibit Q to the Robins Affirm.) requesting
certain billing information pertaining to the work THSH had performed on behalf of the
Stephensons.

78. However, three weeks prior, Plaintiffs had initiated this action by filing a
complaint against the Stephensons.

79, The Mission Companies were among Plaintiffs, and they were therefore directly
adverse to the Stephensons in this action.

80. The billing department informed me of the email and I instructed them to direct
all further correspondence to David Holahan of THSH, in his capacity as litigation counsel for
the Stephensons. (Robins Affirm. Ex. Q.)

81. THSH did not comply with the Mission Companies requests’ for the Stephensons’
privileged and confidential billing information because the information was privileged, and
because the Mission Companies were suing the Stephensons for millions of dollars in alleged

damages at the time the Mission Company employee made the request.

11
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 12 of 13

82. I cannot imagine a scenario in which a law firm would provide confidential
information of any kind to an entity that was in the process of suing one of its clients.

83. The Stephensons never authorized THSH to share the information requested by
the Mission Companies, and I believe it would have been a breach of my duties to the

Stephensons to disclose the requested information to their adversaries without their consent.

[Signature Page Follows]

12
Case 1:19-cv-00145-ER Document 67 Filed 07/03/19 Page 13 of 13

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 3, 2019.

if
(james Rieger (/ 2
